Case 1:19-cv-01036-NYW Document 20 Filed 06/06/19 USDC Colorado Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT;
                                FOR THE DISTRICT OF COLORADO
                              MAGISTRATE JUDGE NINA Y. WANG


Civil Action:            19-cv-01036-NYW                            Date: June 6, 2019
Courtroom Deputy:        Brandy Wilkins                             FTR: NYW COURTROOM A-502*

                  Parties                                                              Attorney(s)

 AMERICAN CIVIL LIBERTIES UNION OF COLORADO,                                 Arash Jahanian

         Plaintiff,

 v.

 U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT,                                   Jane E. Bobet

         Defendant.


                            COURTROOM MINUTES/MINUTE ORDER

STATUS CONFERENCE

Court in Session: 10:31 a.m.

Appearance of counsel.

Parties update the court on the status of the Freedom of Information Act requests. Parties indicate
that production of about 600 pages has been made with some redactions. Plaintiff is still seeking
videos and interview notes. Parties indicate they are continuing discussions.

Discussion held regarding cases related to the documents requested.

ORDERED: Defendant shall file its opening brief on or before July 17, 2019. Plaintiff shall
         file its response on or before August 7, 2019. Defendant shall file its reply on or
         before August 21, 2019.

Court in Recess: 10:41 a.m.               Hearing concluded.                Total time in Court: 00:10

*To order transcripts of hearings, please contact either AB Court Reporting & Video, Inc. at (303) 629-8534 OR
Patterson Transcription Company at (303) 755-4536.
